                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARSHA HOPKINS,                                     )
                                                    )
        Plaintiff,                                  )      Civil No.: 3:21-cv-00375
                                                    )
v.                                                  )
                                                    )      JURY DEMAND
C. R. BARD INCORPORATED, BARD                       )
PERIPHERAL VASCULAR, INCORPORATED,                  )
                                                    )
        Defendants.                                 )

             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,

pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), that the above-captioned case be dismissed without

prejudice, with each party to bear its own costs.




     Case 3:21-cv-00375 Document 15 Filed 06/23/21 Page 1 of 3 PageID #: 4543
      Respectfully submitted, this 23rd day of June, 2021.

ATTORNEYS FOR PLAINTIFFS                    ATTORNEYS FOR DEFENDANTS

/s/ Roxell Ann Richards                      /s/ Woods Drinkwater
Oluwaseun Adetoun Adeyemi                    Shane G. Ramsey (#035528)
Roxell Richards Law Firm                     Woods Drinkwater (#033838)
6420 Richmond Ave., Ste. 135                 NELSON MULLINS RILEY &
Houston, TX 77057                            SCARBOROUGH LLP
713-974-0388                                 One Nashville Place
Fax: 713-974-0003                            150 Fourth Avenue, North
Email: masstorts@roxellrichards.com          Suite 1100
                                             Nashville, TN 37219
Roxell Ann Richards                          (615) 664-5355
Roxell Richards Law Firm                     Fax: (615) 664-5399
6420 Richmond Ave., Ste. 135                 Email: shane.ramsey@nelsonmullins.com
Houston, TX 77057                            Email: woods.drinkwater@nelsonmullins.com
7139740388
Fax: 7139740003
Email: rr@roxellrichards.com




   Case 3:21-cv-00375 Document 15 Filed 06/23/21 Page 2 of 3 PageID #: 4544
                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true copy of the foregoing has been furnished via ECF, this
23rd day of June, 2021, to all counsel of record.

 Oluwaseun Adetoun Adeyemi
 Roxell Richards Law Firm
 6420 Richmond Ave., Ste. 135
 Houston, TX 77057
 713-974-0388
 Fax: 713-974-0003
 Email: masstorts@roxellrichards.com

 Roxell Ann Richards
 Roxell Richards Law Firm
 6420 Richmond Ave., Ste. 135
 Houston, TX 77057
 7139740388
 Fax: 7139740003
 Email: rr@roxellrichards.com


                                                    By: /s/ Woods Drinkwater
                                                        Woods Drinkwater




   Case 3:21-cv-00375 Document 15 Filed 06/23/21 Page 3 of 3 PageID #: 4545
